Exhibit 99.1 ADVANCED GAMING ASSOCIATES LLC FINANCIAL STATEMENTS DECEMBER 31, 2015 INDEX PAGE ACCOUNTANT'S AUDIT REPORT 1 FINANCIAL STATEMENT: BALANCESIIEET 2-3 STATEMENTOFINCOME 4-5 STATEMENT OFCASHFLOWS 6 STATEMENTOFMEMBERS'EQUITY 7 NOTES TOFINANCIALSTATEMENTS 8-10 PORTOCK, BYE, WEISS & CO., LLC CERTIFIED PUBLIC ACCOUNTANTS JAMES F. PORTOCK, C.P.A. KIRK D. BYE, C.P.A. BRIAN C. WEISS, C.P.A. 2, P.O. BOX 159 NORTHFIELD, NEW JERSEY (609) 646-6676 • 646-0006 FAX 484-0572 MARCH 21, 2016 TO THE MEMBERS ADVANCED GAMING ASSOCIATES LLC SOMERS POINT, NEW JERSEY 08244 ACCOUNTANT'S AUDIT REPORT WE HAVE AUDITED THE ACCOMPANYING BALANCE SHEET OF ADVANCED GAMING ASSOCIATES LLC, AS OF DECEMBER 31, 2, MEMBERS' EQUITY AND CASH FLOWS FOR THE YEAR THEN ENDED. THESE FINANCIAL STATEMENTS ARE THE RESPONSIBILITY OF THE MANAGEMENT OF ADVANCED GAMING ASSOCIATES LLC. OUR RESPONSIBILITY IS TO EXPRESS AN OPINION ON THESE FINANCIAL STATEMENTS BASED ON OUR AUDIT. WE CONDUCTED THE AUDIT IN ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS. THOSE STANDARDS REQUIRE THAT WE PLAN AND PERFORM THE AUDIT TO OBTAIN REASONABLE ASSURANCE ABOUT WHETHER THE FINANCIAL STATEMENTS ARE FREE OF MATERIAL MISSTATEMENT. AN AUDIT INCLUDES EXAMINING, ON A TEST BASIS, EVIDENCE SUPPORTING THE AMOUNTS AND DISCLOSURES IN THE FINANCIAL STATEMENTS. AN AUDIT ALSO INCLUDES ASSESSING THE ACCOUNTING PRINCIPLES USED AND SIGNIFICANT ESTIMATES MADE BY MANAGEMENT, AS WELL AS EVALUATING THE OVERALL FINANCIAL STATEMENT PRESENTATION. WE BELIEVE OUR AUDIT PROVIDES A REASONABLE BASIS FOR OUR OPINION. IN OUR OPINION, THE FINANCIAL STATEMENTS REFERRED TO ABOVE PRESENT FAIRLY, IN ALL MATERIAL ASPECTS, THE FINANCIAL POSITION OF ADVANCED GAMING ASSOCIATES LLC, AS OF DECEMBER 31, 2015, AND THE RESULTS OF ITS OPERATIONS AND ITS CASH FLOWS. FOR THE YEAR THEN ENDED, IN CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES. RESPECTFULLY SUBMITTED, /s/ PORTOCK, BYE, WEISS & CO., LLC CERTIFIED PUBLIC ACCOUNTANTS MEMBER AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS NEW JERSEY SOCIETY OF CERTIFIED PUBLIC ACCOUNTANTS Page 1 ADVANCED GAMING ASSOCIATES LLC BALANCE SHEET AS OF DECEMBER 31, 2015 ASSETS CURRENT ASSETS CASH IN BANKS $ ACCOUNTS RECEIVABLE EMPLOYEE LOANS - R GELMAN LOAN REC - M MCCORKLE INVENTORY TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT LEASEHOLD IMPROVEMENTS TRUCKS & AUTOS MACHINERY & EQUIPMENT FURNITURE & FIXTURES OFFICE EQUIPMENT LESS: ACCUMULATED DEPRECIATION ) NET PROPERTY AND EQUIPMENT OTHER ASSETS ORGANIZATION EXPENSE LOAN FEES LESS: ACCUMULATED AMORTIZATION ) TOTAL OTHER ASSETS TOTAL ASSETS $ SEE ACCOMPANYING NOTES AND ACCOUNTANT'S AUDIT REPORT Page 2 ADVANCED GAMING ASSOCIATES LLC BALANCE SHEET AS OF DECEMBER 31, 2015 LIABILITIES AND CAPITAL CURRENT LIABILITIES SALES TAX PAYABLE $ ACCOUNTS PAYABLE NOTE PAYABLE - BMW NOTE PAYABLE- FULTON BANK NOTE PAYABLE - CAPE BANK NOTE PAYABLE- ALLY TOTAL CURRENT LIABILITIES NON-CURRENT LIABILITIES NOTE PAYABLE - CAPE BANK NOTE PAYABLE - ALLY NOTE PAYABLE - BMW TOTAL NON-CURRENT LIABILITIES TOTAL LIABILITIES CAPITAL BEGINNING CAPITAL WITHDRAWS ) NET PROFIT YEAR TO DATE TOTAL CAPITAL TOTAL LIABILITIES AND CAPITAL $ SEE ACCOMPANYING NOTES AND ACCOUNTANT'S AUDIT REPORT Page 3 ADVANCED GAMING ASSOCIATES LLC STATEMENT OF INCOME FOR THE 12 MONTHS ENDED DECEMBER 31, 2015 12 MONTHS ENDED DECEMBER 31, 2015 CONTRACT INCOME SALES $ TOTAL CONTRACT INCOME COST OF CONTRACTS PURCHASES FREIGHT PAYROLL PAYROLL TAX SUBCONTRACTORS INVENTORY ENDING ) TOTAL COST OF CONTRACTS GROSS PROFIT OPERATING EXPENSES (SCHEDULE) NET OPERATING PROFIT OTHER INCOME INTEREST TOTAL OTHER INCOME NET PROFIT $ SEE ACCOMPANYING NOTES AND ACCOUNTANT'S AUDIT REPORT Page 4 ADVANCED GAMING ASSOCIATES LLC STATEMENT OF INCOME FOR THE 12 MONTHS ENDED DECEMBER 31, 2015 12 MONTHS ENDED DECEMBER 31, OPERATING EXPENSES ADVERTISI NG $ AUTO EXPENSE AUTO LEASE AMORTIZATION BAD DEBTS BANK CHARGES CONSULTATION COMMISSIONS DEPRECIATION DUES & SUBSCRIPTION EDUCATION ELECTRIC EQUIPMENT LEASING GAS HOSPITALIZATION INSURANCE INSURANCE - LIFE INTEREST JANITORIAL LEGAL & PROFESSIONAL LICENSES MAINTENANCE MEALS & ENTERTAINMENT OFFICE EXPENSE OUTSIDE SERVICE PAYROLL SERVICE PENSION EXPENSE POLITICAL CONTRIBUTION PROMOTION RENT STATUTORY REPRESENTATION SUPPLIES TAXES - OTHER TELEPHONE TRAVEL UNIFORMS WATER & SEWERAGE TOTAL OPERATING EXPENSES $ SEE ACCOMPANYING NOTES AND ACCOUNTANT'S AUDIT REPORT Page 5 ADVANCED GAMING ASSOCIATES LLC STATEMENT OF CASH FLOWS FOR THE 12 MONTHS ENDED DECEMBER 31, 2015 CASH FLOWS FROM OPERATING ACTIVITIES NET INCOME (LOSS) $ NON-CASH ITEMS INCLUDED IN NET INCOME DEPRECIATION AMORTIZATION CHANGES IN: ACCOUNTS RECEIVABLE INVENTORY ) 401K PAYABLE ) ACCOUNTS PAYABLE SALES TAX PAYABLE TOTAL ADJUSTMENTS NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES TRUCKS & AUTOS ) FURNITURE & FIXTURES ) OFFICE EQUIPMENT ) NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES EMPLOYEE LOANS • R GELMAN ) LOAN REC • PAUL LOAN REC • M MCCORKLE ) NOTE PAYABLE BMW ) NOTE PAYABLE CAPE BANK ) NOTE PAYABLE CAPE BANK ) NOTE PAYABLE ALLY WITHDRAWS/INVESTMENT NOTE PAYABLE - FULTON BANK ) NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ CASH PAID FOR INTEREST $ SEE ACCOMPANYING NOTES AND ACCOUNTANT'S AUDIT REPORT Page 6 ADVANCED GAMING ASSOCIATES LLC STATEMENT OF MEMBERS' EQUITY AS OF DECEMBER 31, 2015 MEMBERS' EQUITY - DECEMBER 31, 2014 $ NET INCOME (SCHEDULE) MEMBERS' WITHDRAWALS {580,687.40) MEMBERS' EQUITY - DECEMBER 31, 2015 $ SEE ACCOMPANYING NOTES AND ACCOUNTANTS AUDIT REPORT Page 7 ADVANCED GAMING ASSOCIATES, LLC NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2015 NOTE I – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES NATURE OF BUSINESS THE COMPANY IS A DIVERSE SALES AND SERVICE ORGANIZATION FOCUSED ON PROVIDING TURN KEY SERVICES FOR GAMING FLOORS AND SLOT MANUFACTURERS. THE COMPANY'S REVENUE IS PRIMARILY DERIVED FROM FIXED PRICED CONTRACTS, WHICH ARE GENERALLY COMPLETED IN ONE YEAR OR LESS. ACCOUNTING BASIS FOR RECORDING INCOME THE COMPANY REPORTS REVENUE AND EXPENSES UNDER THE ACCRUAL BASIS METHOD OF ACCOUNTING. INCOME IS REPORTED WHEN EARNED AND EXPENSES ARE RECORDED WHEN INCURRED. CASH AND CASH EQUIVALENTS FOR THE PURPOSES OF THE STATEMENT OF CASH FLOW, THE COMPANY CONSIDERS ALL HIGHLY LIQUID INVESTMENTS WITH A MATURITY OF THREE MONTHS OR LESS TO BE CASH EQUIVALENTS. THE COMPANY, AT TIMES, MAINTAINS CASH BALANCES WHICH MAY EXCEED FEDERALLY INSURED AMOUNTS AT A SINGLE FINANCIAL INSTITUTION. ACCOUNTS RECEIVABLE MANAGEMENT HAS CONSIDERED ACCOUNTS RECEIVABLE TO BE FULLY COLLECTABLE, ACCORDINGLY, NO PROVISION FOR BAD DEBTS HAS BEEN MADE. UNCOLLECTABLE ACCOUNTS ARE CHARGED TO EXPENSES AS INCURRED. PROPERTY, EQUIPMENT AND DEPRECIATION EQUIPMENT IS STATED AT COST. DEPRECIATION IS CALCULATED USING THE MODIFIED ACCELERATED COST RECOVERY SYSTEM (MACRS) OVER STATUTORY PERIODS. THESE LIVES MAY BE SHORTER THAN THE ESTIMATED USEFUL LIVES THAT WOULD HAVE BEEN USED UNDER GENERALLY ACCEPTED ACCOUNTING PRINCIPLES. THIS VARIANCE CAUSED BY MACRS IN NOT CONSIDERED TO BE MATERIAL. ORGANIZATION EXPENSE ORGANIZATION EXPENSES INCURRED IN THE FORMATION OF THE COMPANY ARE AMORTIZED OVER 5 YEARS ON A STRAIGHT LINE BASIS LOAN FEES LOAN FEES INCURRED IN FINANCING THE NEW DEBT AS DESCRIBED IN NOTE 3 ARE BEING AMORTIZED OVER THE IO YEAR LIFE OF THE LOAN Page 8 INCOME TAXES IN 2, THERE IS NO FEDERAL TAX AT THE CORPORATE LEVEL. PROFITS AND LOSSES ARE PASSED THROUGH TO THE INDIVIDUAL SHAREHOLDERS' INCOME TAX RETURN. FOR STATE PURPOSES THE COMPANY REMAINS A LIMITED LIABILITY COMPANY. THE PROFITS AND LOSSES ARE ALSO PASSED THROUGH TO THE MEMBERS AND THEREFORE TAXED BY THE INDIVIDUAL. NOTE 2-PROPERTY AND EQUIPMENT THE FOLLOWING IS A SUMMARY OF PROPERTY AND EQUIPMENT AT COST LESS ACCUMULATED DEPRECIATION AS OF DECEMBER 31, 2015. LEASEHOLD IMPROVEMENTS $ TRUCKS & AUTOS FURNITURE & FIXTURES MACHINERY & EQUIPMENT OFFICE EQUIPMENT TOTAL $ ACCUMULATED DEPRECIATION NET PROPERTY & EQUIPMENT $ DEPRECIATION EXPENSE FOR 2015 WAS $ 12,932.00 NOTE 3-NOTES PAYABLE NOTES PAYABLE CONSIST OF THE FOLLOWING: ON DECEMBER 16, 2011, THE COMPANY, ALONG WITH OWNER OF THE COMPANY AND THE REAL ESTATE COMPANY, OWNED BY THE OWNER OF THE COMPANY, BORROWED $700,& THE OFFICERS OF THE COMPANY. THE PROCEEDS OF THE $700,$315,000. THIS IS THE ONLY DEBT REFLECTED ON THE FINANCIAL STATEMENTS OF THIS COMPANY. ON FEBRUARY 7, 2$ 485,000.00 WITH A 5% INTEREST RATE. HOWEVER, THE COMPANY IS ONE OF THE GUARANTORS OF THE TOTAL DEBT. THE BALANCE OWED BY ALL ENTITIES AT DECEMBER 31, 2015 IS $413,410.68 OF WHICH $186,034.81 IS REFLECTED ON THE FINANCIAL STATEMENTS OF ADVANCED GAMING LLC. THE NOTE BEARS INTEREST AT THE RATE OF 5% PER ANNUM WITH A MATURITY DATE OF FEBRUARY 1, 2024. THE TOTAL MONTHLY PAYMENT IS $5,160.45 WHICH WILL CONTINUE THROUGH FEBRUARY 1, 2 Page 9 PRINCIPAL MATURITIES ARE SUMMARIZED AS FOLLOWS: ADVANCED GAMING LLC REPRESENTING 45% OF THE LOAN TOTAL LOAN THEREAFTER ON APRIL 12, 2$20,615.54 WITH MONTHLY PAYMENTS OF $446.71 AT AN INTEREST RATE OF 1.9%. THE MONTHLY PAYMENTS WILL CONTINUE FOR 48 MONTHS ENDING IN MAY OF 2018. ON APRIL 7, 2$20,$379.00 AT AN INTEREST RATE OF 5.09%. THE MONTHLY PAYMENTS WILL CONTINUE FOR 60 MONTHS ENDING IN MAY OF 2020. THE PRINCIPAL MATURITIES OF THE TWO INSTALLMENT LOANS ARE AS FOLLOWS: THE COMPANY ENTERED INTO A CREDIT LINE WITH FULTON BANK OF NEW JERSEY ON OCTOBER 2, 2015. THE CREDIT LIMIT IS $500,$189,368.22 WAS UTILIZED AS OF DECEMBER 31, 2015. THE INTEREST RATE IS VARIABLE BASED ON THE WALL STREET JOURNAL U.S. PRIME, WHICH IS THE BASE RATE ON CORPORATE LOANS POSTED BY AT LEAST 75% OF THE NATION'S LARGEST BANKS. THE INTEREST RATE AT DECEMBER 31, 2%. NOTE 4-RELATED PARTY TRANSACTIONS THE COMPANY LEASES ITS OFFICE SPACE ON A MONTH TO MONTH BASIS FROM ITS SOLE MEMBER'S ENTITY. RENT EXPENSE FOR THE TWELVE MONTH PERIOD ENDED DECEMBER 31, 2015 WAS $4,500.00. NOTE 5 -RETIREMENT PLAN THE COMPANY MAINTAINS A DEFINED BENEFIT PENSION PLAN IN COMBINATION WITH A DEFINED CONTRIBUTION PROFIT SHARING PLAN WITH A 401K. ELIGIBLE EMPLOYEES INCLUDE FULL-TIME WITH A YEAR OF SERVICE WITH A MINIMUM AGE OF 21. THE CONTRIBUTION BY THE COMPANY FOR THE YEAR IS $31,225.12. Page 10
